Title: To John Adams from John Sullivan, 10 November 1777
From: Sullivan, John
To: Adams, John


     
      Dear Sir
      Whitemarsh Novemr th 10th 1777
     
     Nothing has given me more uneasiness than to find General Conway is about Leaving our Army on Account of Some French Gentlemen who were inferiour in Rank to him while they Remained in their own Country being promoted over him. This he Says was the only Thing he guarded against in his agreement with Mr. Dean and with Congress, but is now So unhappy as to find not only persons who held Inferiour Rank to him in France promoted over his head but Some who had no Rank at all in the French Army.
     I have been in Two Actions with General Conway and am Confident no man could behave better in Action. His Regula­tions in his brigade are much better than any in the Army and his knowledge of Military matters in General far Exceeds any officer we have and I must beg Leave to observe that it is worth the Consideration of Congress to Retain him in the Army. Dr. Sir I am with Real friendship and Esteem your most obedt. Servt.,
     
      Jno. Sullivan
     
     
      P.S. If the office of Inspector General with the Rank of Major General were given him I think our Army would Soon cut a Different figure from what they now do. Yrs. &c.
     
     J:S
    